Citation Nr: 0501400	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
fracture of the left distal radius, on appeal from the 
initial grant of service connection.

2.  Entitlement to a compensable rating for left Achilles 
tendonitis, on appeal from the initial grant of service 
connection.

3.  Entitlement to a compensable rating for right Achilles 
tendonitis, status post repair right Achilles tendon rupture 
and resection of posterior calcaneal spur, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 2002.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by the 
RO.

In his notice of disagreement, dated in March 2003, the 
veteran asserted that service-connected difficulties with his 
right Achilles tendon have resulted in pain in his right hip.  
This matter has not been developed for appellate review, and 
is referred to the RO for further action, as appropriate.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On his VA Form 9, dated in July 2003, the veteran requested a 
hearing before a hearing officer at the RO.  The claims file 
contains an undated copy of a letter from the RO, properly 
addressed to the veteran, informing him of the date and time 
of the hearing.  However, according to a supplemental 
statement of the case (SSOC), dated in October 2003, he 
failed to report for the hearing as scheduled.  In December 
2003, the veteran wrote the RO, indicating that he failed to 
report because he never received notice of the hearing.  He 
stated, "I would have reported . . . had I known it was 
scheduled."  Under the circumstances, the Board finds that 
the case should be remanded in order to afford the veteran 
another opportunity to appear.  See 38 C.F.R. § 3.103(c)(1) 
(2004) (indicating that a claimant is entitled to a hearing 
at the RO at any time on any issue involved in a claim within 
the purview of 38 C.F.R. Part 3).

The veteran and his representative have advanced argument to 
the effect that the veteran should be re-examined because the 
claims file was not made available to examiners at the time 
of prior examinations, and because some or all of his claimed 
conditions were not adequately evaluated and/or have worsened 
since that time.  Under the circumstances, the Board agrees 
that a new examination is warranted.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2004) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should 
have scheduled the appellant for another examination under 
circumstances where he complained of increased disability two 
years after his last examination).  The veteran is hereby 
notified that it is his responsibility to report for the 
examination scheduled in connection with this REMAND, and to 
cooperate in the development of his case.  The consequences 
of failure to report for a VA examination without good cause 
may include denial of his claim(s).  38 C.F.R. §§ 3.158, 
3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to identify 
any new or additional information that he may 
have with respect to any facilities where he 
has received treatment for his right forearm 
and/or Achilles tendons since the time of his 
separation from service, and the approximate 
dates thereof, to include any VA treatment he 
has received since October 2003.  If the 
veteran provides adequate identifying 
information and appropriate releases, where 
necessary, efforts should be undertaken to 
assist him in obtaining the additional 
records identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, the RO should schedule the veteran 
for an examination of his left distal radius 
and bilateral Achilles tendons.  The examiner 
should review the claims file, and should 
indicate in the examination report that the 
claims file has been reviewed.  All indicated 
testing should be conducted, and the examiner 
should fully describe the functional 
impairment occasioned by the fracture of the 
veteran's left distal radius and the 
disabilities of his Achilles tendons, to 
include any neurological deficits noted in 
the vicinity of his right heel.  If there is 
clinical evidence of pain on motion in any of 
the affected joints, the examiner should 
indicate the degree of motion at which such 
pain begins.  Then, after reviewing the 
veteran's complaints and medical history, the 
examiner should render an opinion, based upon 
his or her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or pain 
due to repeated use or flare-ups, and should 
portray these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically) due to 
these factors.  If the examiner cannot give 
such an opinion, the examiner should indicate 
why not.  A complete rationale should be 
provided.

3.  The RO should schedule the veteran for a 
hearing before a hearing officer at the RO.  
He and his representative should be notified 
of the date and time of the hearing, and a 
transcript of the hearing, if held, should be 
associated with the claims file.

4.  Thereafter, the RO should take 
adjudicatory action on the claims here in 
question.  If any benefit sought remains 
denied, the RO should furnish an SSOC to the 
veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5212-14 and 5270-
74.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


